Case 1:16-cr-00614-AMD Document 218 Filed 02/21/19 Page 1 of 2 PageID #: 4230


                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
CRH                                                271 Cadman Plaza East
F. #2015R01787                                     Brooklyn, New York 11201



                                                   February 21, 2019

By Email and ECF

Robert J. Cleary, Esq.
Dietrich L. Snell, Esq.
William C. Komaroff, Esq.
Brittany N. Benavidez, Esq.
Samantha Springer, Esq.
Proskauer Rose LLP
Eleven Times Square
New York, NY 10036

                Re:   United States v. Dan Zhong
                      Criminal Docket No. 16-614 (AMD)

Dear Counsel:

              Enclosed please find a document, bates-stamped DZ070033-DZ070035, which
was inadvertently omitted from a prior production. This document reflects Chinese-language
electronic messages between two third parties. The translation of this document was previously
produced to you on January 24, 2019 with bates number TR4071-74.

                Additionally, in a discovery letter dated January 24, 2019, the government
identified certain documents, bates-stamped DZ069390-DZ069498 as photographs of “210
Pavonia Avenue and 354 Wayne Street in Jersey City, New Jersey.” Please be advised that it is
the government’s understanding that these documents only reflect photographs of 354 Wayne
Street, Jersey City, New Jersey.
Case 1:16-cr-00614-AMD Document 218 Filed 02/21/19 Page 2 of 2 PageID #: 4231



             The government renews its request for reciprocal discovery from the defendant.


                                                 Very truly yours,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:     /s/ Craig R. Heeren
                                                 Alexander A. Solomon
                                                 Ian C. Richardson
                                                 Craig R. Heeren
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000

Enclosures   (DZ070033-DZ070035)

cc:   Clerk of the Court (AMD) (by ECF) (without enclosures)




                                             2
